Citation Nr: 1809227	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating for reactive airway dysfunction syndrome (RADS).

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction has since been transferred to the RO in Detroit, Michigan.

The issue of entitlement to TDIU due to service-connected disability has also been raised as part and parcel of the Veteran's increased rating claim for RADS.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Specifically, a January 2016 private treatment report noted that the Veteran was no longer working and indicated that the symptoms and limitations stemming from his pulmonary impairment rendered him incapable of gainful employment.  Thus, the Board has appellate jurisdiction of the TDIU issue by virtue of the Veteran's increased rating claim for his service-connected RADS.   

The Veteran's September 2016 VA Form 9 contains a request for a hearing before a Veterans Law Judge (VLJ); however, the Veteran's representative, on behalf of the Veteran, withdrew the request in an April 2017 written statement.

The Board previously remanded the case in February 2016 for further development.  The matter is again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's RADS is productive of a pre-bronchodilator testing ratio of Forced Expiratory Volume in one second (FEV-1) to Forced Vital Capacity (FVC) (FEV-1/FVC) of 53 percent.

2.  The Veteran's service-connected RADS renders him unable to follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no higher, for RADS have been met. 
38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.97, Diagnostic Code 6699-6602 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2014); 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Disability Rating

The Veteran is seeking a compensable disability rating for his service-connected RADS.  Specifically, the Veteran contends that his RADS is more severe than reflected by his currently assigned disability rating.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is in receipt of a noncompensable disability rating for his service-connected RADS under Diagnostic Code 6699-6602 for the entire initial rating period on appeal from March 21, 2007.  See 38 C.F.R. § 4.97.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the rating schedule that most closely identifies the part or system of the body involved; the last two digits will be "99" for all unlisted conditions, in this case "6699" for disabilities of the respiratory system.  The diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  

Under Diagnostic Code 6602, pertaining to asthma, bronchial, a 10 percent rating is assigned for asthma for FEV-1 of 71 to 80 percent of predicted value, or the ratio of FEV-1/FVC of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

The Board acknowledges that there are several competing medical opinions attributing the Veteran's pulmonary symptoms either to RADS or to his non-service-connected COPD.  A March 2014 VA examination found that there was no medical evidence to support a diagnosis of RADS, and determined that the Veteran's symptoms were due to his non-service connected COPD instead of RADS.  Conversely, a May 2013 private treatment report from Dr. D. D. noted that the Veteran had a diagnosis of RADS with hallmark symptoms such as coughing, wheezing, and dyspnea.  Dr. D. D. determined that the Veteran's respiratory symptoms were more likely attributable to his chemical sensitivity from RADS than from COPD related to smoking, as the Veteran had been a nonsmoker for over 20 years.  Further, Dr. E.B. submitted an opinion stating that it was impossible to determine what percentage of the Veteran's respiratory symptoms were due to RADS and which were due to COPD.

The Board has no basis to favor the opinion of the March 2014 examiner over that of Dr. D.D.  Both are equally well explained and supported by the record.  The opinion of Dr. E.B. only further serves to underscore the difficulty in ascribing respiratory symptomatology between the Veteran's two respiratory conditions.  Therefore, resolving all doubt in favor of the Veteran, the Board will ascribe all respiratory symptoms to the Veteran's service connected RADS instead of his non-service connected COPD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (standing for the proposition that where non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service-connected).

With respect to the rating to be assigned, Dr. E.B. indicated that spirometry had persistently revealed severe obstruction, specifically noting post-bronchodilator testing from April 2007 which revealed FEV-1/FVC at 53 percent of predicted.  Dr. E.B.'s findings are consistent with a 60 percent rating and are in line with other spirometry findings of record.  

Although the criteria for a 60 percent rating have been met, none of the medical evidence of record reveals findings consistent with a 100 percent rating.  Specifically, an FEV-1 of less than 40 percent predicted has not been shown, nor has FEV-1/FVC been less than 40 percent.  Episodes of respiratory failure or daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications has also not been demonstrated.  As such, a rating of 60 percent, and no higher, is warranted.

II.  Entitlement to TDIU

An inferred claim for TDIU has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not worked for the entire appeal period.  

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability or as a result of two or more disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In light of the Board's grant of a 60 percent disability rating for RADS above, the Veteran meets the minimum percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  Therefore, the central inquiry is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In a January 2016 private treatment report, Dr. E. B. indicated that the Veteran was no longer working and she felt that the Veteran would not be capable of gainful employment with the symptoms and limitations stemming from his pulmonary impairment.  Dr. E. B's opinion is based on review of the Veteran's medical records and interview of the Veteran; therefore, the Board finds Dr. E. B.'s opinion regarding the Veteran's ability to maintain substantial employment highly probative. 

Accordingly, the Board finds that the Veteran is unable obtain and retain substantially gainful employment due to his service-connected RADS.  Thus, TDIU is granted.  38 C.F.R. § 4.16(a) (2017).



ORDER

Entitlement to an initial 60 percent disability rating for RADS is granted.

Entitlement to TDIU is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


